DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heating device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Fails to point out heater in Figures as distinctly claimed. 

Specification
The use of the term(s) Flotherm, Ansys, Icepak, 6 SigmaET, FloEFD as in [0036], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “better cold resistance” in claim 1 is not clear as to what constitutes “better”.  There is no quantitative measure to ascertain “better”.  Therefore, the term is vague and indefinite.  The Examiner will interpret “the cells comprise first cells and second cells, the first cells have a better cold resistance than the second cells” to be understood as “the cells comprise first cells and second cells”.
The term “maximum” in claims 8-9 is a relative term which renders the claim indefinite. The term “maximum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claims 8 and 9, the thermal compensation device is arranged on a  “maximum” path of heat dissipation from the battery pack to an external environment, whereby the “maximum” path is determined through heat flux analysis.  The term “maximum” is not obvious to one having ordinary skill in the art.  Therefore, the Examiner will interpret claim 8 as “the thermal compensation device is arranged on a path of heat dissipation of the battery pack to an external environment”.  Moreover, the Examiner will interpret claim 9 as “wherein the path is determined by heat flux analysis”. 
Regarding claim 12, the Applicant sets forth the limitation “wherein the first cells are ternary lithium-ion cells, and/or the second cells are lithium iron phosphate cells”, however upon choosing “or”, the claim would not particularly point out and distinctly claim the invention.  Therefore, the Examiner will interpret claim 12 as “wherein the first cells are ternary lithium-ion cells, and the second cells are lithium iron phosphate cells”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karoui et al. (U.S. PGPub US 2015/0204948 A1), hereinafter Karoui.  
	Regarding claim 1, Karoui discloses battery cells are generally housed in a protection package (not shown in Figures) only leaving access to two lugs respectively connected to terminal V+ and V- of the battery ([0027]-[0028]), thus reading on a “battery pack, a cell group being configured in the battery pack, the cell group comprising a plurality of cells”.  Karoui further discloses a method of producing a battery (Fig. 1, ref. 14) in which multiple cells (Fig. 1, c1-c12) are arranged in receiving locations, taking account of the respective internal resistances (Rci) of the cells and the suitability of each individual location to dissipate heat (Abstract, [0012]), whereby cells having the lowest internal resistances (i.e., high currents Ici) are thus those which generate the most heat ([0038]-[0039]) such that the location is assigned to each elementary cell of the battery so that locations having a high ability to remove heat are assigned to cells of strong resistivity, etc. ([0059]), thus reading on “the cells comprise first cells and second cells, the first cells have a better cold resistance than the second cells, and arrangement positions of the first cells and the second cells depend on the heat dissipation capacity in the battery pack”.  The method of producing a battery pack with at least first and second cells as disclosed by Karoui necessitates that at least first and seconds cells and their arrangement in a battery pack is provided.

	Regarding claim 2, Karoui discloses all the limitations as set forth above in claim 1, including the battery pack.  Karoui further discloses a thermal model of the battery (Fig. 2, step 203), wherein, for each location, one or a plurality of parameters representative of the ability of the location to remove heat, or cooling capacity of the location, may be determined, and the locations of the battery cells are classified according to their ability to remove heat, or cooling capacity ([0039]).  Karoui further discloses a more elaborate thermal model may be determined by calculation and simulation of heat exchanges within the battery during operation ([0039]), thus reading on “the heat dissipation capacity in the battery pack is determined through heat flux simulation” such that heat exchanges and ability to remove heat necessitates a heat flux.  

	Regarding claim 14, Karoui discloses all the limitations as set forth above in claim 1, including the battery pack.  Karoui further discloses the embodiments are particularly advantageous for high-power batteries such as batteries for an electric vehicle, etc. ([0066]), etc.  The method of producing a battery pack with at least first and second cells as disclosed by Karoui necessitates that at least first and seconds cells and their arrangement in a battery pack is provided so as to provide an electric vehicle with said battery pack.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tenmei et al. (JP2012160283A and using Machine Translation as English version), hereinafter Tenmei.  
	Regarding claims 1 and 13, Tenmei discloses a battery pack (Fig. 1, ref. 900) and battery module (Title, Abstract, Fig. 1, ref. 800), whereby a plurality of unit cells (Fig. 1, ref. 100) are contained inside the battery module having the same internal resistance and electric capacity in each battery module, and are electrically connected in series or parallel ([0023]).  Tenmei further discloses two different types of unit cells (Fig. 1, ref. 100) are used such as unit cells (Fig. 1, ref. 100a) with a high internal resistance and electrical capacity and unit cells (Fig. 1, ref. 100b) with low internal resistance and electrical capacity ([0023]), thus reading on “a battery pack, a cell group being configured in the battery pack, the cell group comprising a plurality of cells, wherein the cells comprise first cells and second cells”.  Tenmei further discloses battery module (Fig. 1, 800a) is composed of units (Fig. 1, ref. 100a) having large internal resistance and electric capacity is arranged on the upstream side of the cooling medium, and the battery module (Fig. 1, 800b) composed of unit cells (Fig. 1, ref. 100b) having small internal resistance and electric capacity is positioned downstream of the cooling medium ([0033]), whereby arranging the battery module (Fig. 1, ref. 800b) on the downstream side of the cooling medium makes it possible to provide a uniform cooling effect against the heat generation of the plurality of unit cells in the final stage of charging and discharging where the temperature difference is large ([0040]), thus reading on “the first cells have a better cold resistance than the second cells, and arrangement positions of the first cells and the second cells depend on the heat dissipation capacity in the battery pack”.  Tenmei further discloses the battery pack is configured as a structure with a rectangular cross-section, and the first cells are disposed at four corners of the rectangle in the battery pack (See Annotated Fig. 1).

    PNG
    media_image1.png
    495
    863
    media_image1.png
    Greyscale

Annotated Figure 1 (Tenmei)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Karoui et al. (U.S. PGPub US 2015/0204948 A1), hereinafter Karoui as applied to claim 1 above, and further in view of Kaga et al. (U.S. PGPub US 2019/0181399 A1), hereinafter Kaga.
Regarding claims 3-5 and 13, Karoui discloses all the limitations as set forth above in claim 1, including the battery pack, the first and second cells, and the arrangement of said cells.  However, Karoui does not disclose the battery pack is provided with a casing, the cell group is arranged in the casing, and a heat insulating material is arranged at the casing.  Furthermore, Karoui does not disclose the heat insulating material is configured outside the casing, and/or the heat insulating material is arranged at the bottom of the casing.  Furthermore, Karoui does not disclose the casing is configured as a split structure provided with a first sub-casing and a second sub-casing, and the heat insulating material is arranged between the first sub-casing and the second sub- casing.  Furthermore, Karoui does not disclose the battery pack is configured as a structure with a rectangular cross-section, and the first cells are disposed at four corners of the rectangle in the battery pack.
Kaga teaches a battery module (Fig. 1, ref. 1) includes a battery block unit (i.e., battery block assembly) (Fig. 1, ref. 2) with a plurality of battery blocks (Fig. 1, ref. 3) and thermal insulating boards (Fig. 1, ref. 4), whereby the thermal insulating boards have a thermal insulating property (Title, Abstract, [0021]-[0022], Fig. 1).  Kaga further teaches the battery block (Fig. 2, ref. 3) includes a battery unit (Fig. 2, ref. 11) and block case (Fig. 2, ref. 12), whereby the battery unit (Fig. 3, ref. 11) includes 18 cylindrical batteries (Fig. 3, ref. 20) that are closely stacked in the X direction in two rows in a staggered arrangement, with each row made up of nine cylindrical batteries (Fig. 3, ref. 20, [0020]-[0022]), thus reading on “the battery pack is provided with a casing, the cell group is arranged in the casing”.  Kaga further teaches a first part of thermal insulating board (ref. 4) in the Z direction is disposed in the first lid part (Fig. 1, ref. 5), which is situated above the battery block (Fig. 1, ref. 3), as well as teaches a second part of the thermal insulating board (ref. 4) is disposed in the second lid part (Fig. 1, ref. 6), which is situated below the battery block ([0037]), thus reading on “a heat insulating material is arranged at the casing” and further reading on “the heat insulating material is configured outside the casing, and/or the heat insulating material is arranged at the bottom of the casing”.  Kaga further teaches that the battery module (Fig. 1, ref. 1) includes a battery block unit (i.e., battery block assembly) (Fig. 1, ref. 2) with a plurality of battery blocks (Fig. 1, ref. 3) that include at least a split structure (i.e., split between a first and second block with their casings, for example), whereby the thermal insulating board (Fig. 1, ref. 4) is disposed between battery blocks (Fig. 1, ref. 3) adjacent to each other in the X direction so as to interrupt between adjacent battery blocks (Fig. 1, ref. 3) in the X direction ([0037], See Annotated Fig. 1), thus reading on “the casing is configured as a split structure provided with a first sub-casing and a second sub-casing, and the heat insulating material is arranged between the first sub-casing and the second sub- casing”.  Kaga further teaches the battery module is configured as a structure with a rectangular cross-section, and the first cells are disposed at four corners of the rectangle in the battery block (See Annotated Fig. 1), thus reading on “the battery pack is configured as a structure with a rectangular cross-section, and the first cells are disposed at four corners of the rectangle in the battery pack”.  Kaga further teaches that the battery module has a high energy density while inhibiting temperature rise in a large number of the cylindrical batteries ([0007]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective date to have modified Karoui with the teachings of Kaga, whereby the battery pack as disclosed by Karoui is further modified with the casing and thermal insulating boards as taught by Kaga so as to at least maintain a high energy density while inhibiting temperature rise in a large number of cylindrical batteries.

    PNG
    media_image2.png
    892
    946
    media_image2.png
    Greyscale

Annotated Figure 1 (Kaga)

Claims 3-4, 6-8 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Karoui et al. (U.S. PGPub US 2015/0204948 A1), hereinafter Karoui as applied to claim 1 above, and further in view of Asai et al. (JP2019096399A and using Machine Translation as English version), hereinafter Asai.
Regarding claims 3-4, Karoui discloses all the limitations as set forth above in claim 1, including the battery pack, the first and second cells, and the arrangement of said cells.  However, Karoui does not disclose the battery pack is provided with a casing, the cell group is arranged in the casing, and a heat insulating material is arranged at the casing.  Furthermore, Karoui does not disclose the heat insulating material is configured outside the casing, and/or the heat insulating material is arranged at the bottom of the casing.  
Asai teaches a battery module (Fig. 1, ref. 1) includes a plurality of unit cells (Fig. 1, ref. 21), an assembled battery (Fig. 1, ref. 2), whereby the box-shaped housing (Fig. 1, ref. 7) accommodates the assembled battery (Fig. 1, ref. 2) and includes a heat insulating member (Fig. 1, ref. 6) arranged at the bottom of the casing ([0027], See Annotated Fig. 1), thus reading on “the battery pack is provided with a casing, the cell group is arranged in the casing, and a heat insulating material is arranged at the casing” and further reading on “the heat insulating material is arranged at the bottom of the casing”.  Asai further teaches the heat insulating material is provided between the heater and the housing so that the heat generated by the heater can be transmitted to the assembled battery without radiating it to the outside through the housing, thereby efficiently heating the assembled battery ([0017]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Karoui with the teachings of Asai, whereby the battery pack as taught by Karoui further includes the box-shaped housing and the heat insulating member so as to efficiently heat the battery pack by transmitting the heat generated by the heater to said battery without radiating it to the outside through the housing.

    PNG
    media_image3.png
    713
    960
    media_image3.png
    Greyscale

Annotated Figure 1 (Asai)
	Regarding claims 6-8, Karoui discloses all the limitations as set forth above in claim 1, including the battery pack, the first and second cells, and the arrangement of said cells.  However, Karoui does not disclose the battery pack is provided with a thermal compensation device configured to relieve a temperature drop rate of the first cells and/or the second cells.  Furthermore, Karoui does not disclose the thermal compensation device comprises a graphene heating film or a Peltier effect device.  Furthermore, Karoui does not disclose the thermal compensation device is arranged on a maximum path of heat dissipation from the battery pack to an external environment.  
	Asai teaches a battery module (Fig. 1, ref. 1) includes a plurality of unit cells (Fig. 1, ref. 21), an assembled battery (Fig. 1, ref. 2) configured by stacking these unit cells (Fig. 1, ref. 21) along the stacking direction, a first Peltier element (Fig. 1, ref. 3L) and a second Peltier element (Fig. 1, ref. 3L) as tabular thermoelectric elements, a first heat-conducting member (Fig. 1, ref. 4L) and a second heat-conducting member (Fig. 1, ref. 4R) connecting the assembled battery (Fig. 1, ref. 2), an electric heater (Fig. 1, ref. 26), and a plate-shaped plate covering at least a part of the assembled battery (Fig. 1, ref. 2) ([0027]).  Asai further teaches a battery module and vehicle that can appropriately control the temperature of the assembled battery using thermoelectric elements ([0007]) such that when the temperature of the assembled battery (Fig. 1, ref. 2) is low enough to require warm-up, the internal resistance of the electric heater (i.e., PTC heater) (Fig. 1, ref. 26) becomes small and the heater current becomes larger than the operating current, so cooling by the thermoelectric element (i.e., Peltier elements) (Fig. 1, refs. 3L and 3R) is automatically stopped ([0019]), thus at least reading on “the battery pack is provided with a thermal compensation device configured to relieve a temperature drop rate of the first cells and/or the second cells”, and further reading on “the thermal compensation device comprises a graphene heating film or a Peltier effect device”.  Furthermore, the thermal compensation is arranged on a path of heat dissipation from the battery pack to an external environment (See Annotated Fig. 1), whereby the cooling ducts (Fig. 1, refs. DL and DR) are used to guide the running wind to the housing, thereby facilitating heat dissipating from the housing ([0023]).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Karoui with the teachings of Asai, whereby the battery pack as disclosed by Karoui further includes the thermal compensation device (i.e., Peltier element) as taught by Asai so as to appropriately control the temperature of the assembled battery.  Furthermore, since the term “maximum” is a relative term not understood by one having ordinary skill in the art and no further structural limitations are provided the claim limitation is met.  

    PNG
    media_image4.png
    713
    1011
    media_image4.png
    Greyscale

Annotated Figure 1 (Asai)
Regarding claim 9, Karoui discloses all the limitations as set forth above in claim 1, including the battery pack, the first and second cells, and the arrangement of said cells.  Karoui and Asai further disclose thermal compensation device (i.e., Peltier device) and that the thermal compensation device is arranged on a path of heat dissipation from the battery pack to an external environment as discussed above in claims 6-8.  Karoui further discloses a thermal model of the battery (Fig. 2, step 203), wherein, for each location, one or a plurality of parameters representative of the ability of the location to remove heat, or cooling capacity of the location, may be determined, and the locations of the battery cells are classified according to their ability to remove heat, or cooling capacity ([0039]).  Karoui further discloses a more elaborate thermal model may be determined by calculation and simulation of heat exchanges within the battery during operation ([0039]), thus reading on “wherein the maximum path is determined through heat flux analysis” such that heat exchanges and ability to remove heat necessitates a heat flux.  Furthermore, since the term “maximum” is a relative term not understood by one having ordinary skill in the art and no further structural limitations are provided the claim limitation is met.  

Regarding claims 10-11, Karoui discloses all the limitations as set forth above in claim 1, including the battery pack, the first and second cells, and the arrangement of said cells.  However, Karoui does not disclose the battery pack is provided with a heating device configured to increase the temperature of the first cells (A) and/or the second cells.  Furthermore, Karoui does not disclose the heating device comprises a hydrothermal heating device, a PTC heater, a heating wire and/or a graphene heating sheet.
Asai teaches a battery module (Fig. 1, ref. 1) includes a plurality of unit cells (Fig. 1, ref. 21), and an assembled battery (Fig. 1, ref. 2) configured by stacking these unit cells (Fig. 1, ref. 21) along the stacking direction as discussed above in claims 6-8.  Asai further teaches an electric heater (Fig. 1, ref. 26) that is a PTC heater ([0035]), which has a characteristic that the higher the temperature, the larger the internal resistance, and the less the heater current flows ([0035]).  Asai further teaches when it is necessary to heat the assembled battery (Fig. 1, ref. 2), the heat generated by the electric heater (i.e., PTC heater, ref. 26) can directly heat the assembled battery (Fig. 1, ref. 2).  Asai further teaches when the temperature of the assembled battery is high enough that warm-up is unnecessary, the internal resistance of the PTC heater increases and the heater current becomes smaller than the operating current, so cooling by the thermoelectric element is automatically performed, whereas when the temperature of the assembled battery is low enough to require warm-up, the internal resistance of the PTC heater becomes small and the heater current becomes larger than the operating current, so cooling by the thermoelectric element is automatically stopped ([0019]).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective date to have modified Karoui with the teachings of Asai, whereby when the battery pack disclosed by Karoui requires warm-up, the electric heater (i.e., PTC heater) taught by Asai is further included so as to directly heat the assembled battery(s) and appropriately control the temperature of the assembled battery (i.e., battery pack).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Karoui et al. (U.S. PGPub US 2015/0204948 A1), hereinafter Karoui as applied to claim 1 above, and further in view of Aschenbrenner et al. (DE102018205412A1 and using Machine Translation as English version), hereinafter Aschenbrenner.
	Regarding claim 12, Karoui discloses all the limitations as set forth above in claim 1, including the battery pack, the first and second cells, and the arrangement of said cells.  Karoui further discloses the elementary cells comprise lithium ([0019]).  However, Karoui does not disclose the first cells are ternary lithium-ion cells, and/or the second cells are lithium iron phosphate cells.
	 Aschenbrenner teaches a method for adjusting the operating voltage of a battery device (ref. 2) for a motor vehicle (ref. 1) (Abstract, [0007]).  Aschenbrenner further teaches a first battery unit (ref. 16) and a second battery unit (ref. 17) with a first and second cell chemistry, respectively ([0050]), whereby the first cell chemistry can be in the form of lithium iron phosphate and the second cell chemistry can be in the form of lithium nickel manganese cobalt oxide such that the configuration of the cell chemistries allows the battery device with different open-circuit voltage-state of charge curves to be created ([0025], [0050]).  Aschenbrenner further teaches the first operating voltage and/or second operating voltage can be adjusted in a targeted manner by transferring the energy between the battery units ([0008]) such that it is desirable to increase the first operating voltage so as to accelerate the motor vehicle more quickly since the higher operating voltage is available to an electric motor of the motor vehicle ([0011]).  The method of adjusting the operating voltage of a battery device for a motor vehicle with the first and second battery units and first and second cell chemistries as taught by Aschenbrenner necessitates that at least first and seconds cells and their chemistries are provided.       
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Karoui with the teachings of Aschenbrenner, whereby the battery pack as disclosed by Karoui further includes the first and second cell chemistries (i.e., lithium iron phosphate and lithium nickel manganese cobalt oxide chemistries) so as to adjust the operating voltage of the battery device for a motor vehicle to desirably increase the first operating voltage and accelerate the motor vehicle more quickly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PATRICK MCCLURE whose telephone number is (571)272-2742. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.M./Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723